Exhibit 10.7

 

AON BENFIELD PERFORMANCE PROGRAM

 

Overview

 

This Program has been adopted by the Committee as a sub-plan to the Stock Plan,
effective as of January 1, 2009.  The Program is intended to provide a unifying
and motivating long-term wealth-building program for the key members of the Aon
Benfield leadership team.

 

Performance Cycle

 

The Program covers a three-year performance cycle that begins on January 1, 2009
and ends on December 31, 2011 (“Performance Cycle”).

 

Eligibility

 

As recommended by the Aon Benfield management team, and as further recommended
by Aon’s Chief Executive Officer and approved by the Committee, key members of
the Aon Benfield leadership team are eligible to participate in the Program.

 

Participation

 

The Committee will approve in writing no later than May 31, 2009 the identity of
the participants eligible to participate in the Program and each participant’s
Award, denominated as described herein either in US dollars or number of target
Performance Share Units (“PSUs”).  Those participants so identified by May 31,
2009 shall be eligible to participate in the full Performance Cycle, retroactive
to January 1, 2009.

 

If a participant is no longer considered a member of the leadership team for Aon
Benfield, but the participant’s employment with Aon has not terminated, the
participant’s Award under the Program shall be unaffected by the change in
status.

 

Number of Target Performance Share Units

 

In the event the Committee denominates a participant’s Award in US dollars,
versus specifying the number of target PSUs awarded, the number of target PSUs
will be derived by dividing the US dollar value of the Award by the Fair Market
Value of a share of the Company’s common stock on the PSU Grant Date, and
rounding to the nearest whole share.

 

Rules Applicable to PSUs and Restricted Stock Units

 

1.                                      The participant will be granted a
Performance Award Certificate at the outset of his or her participation in the
Program.  The certificate will set forth the number of target PSUs granted to
the participant.

2.                                      The PSUs will be earned and will convert
to Restricted Stock Units of Aon Corporation common stock (“RSUs”) as of the
Settlement Date, subject to the satisfaction of the performance criteria and the
vesting criteria set forth herein.

3.                                      The settlement of the PSUs will be
determined based on the cumulative adjusted three-year Segment PTI over the
Performance Cycle as compared to the target cumulative three-year Segment PTI,
as set forth herein.

4.                                      Payouts will range from 0% to 200% of
the number of target PSUs awarded.

5.                                      For achievement above threshold level,
the PSUs will settle in RSUs issued under, and subject to, the limitations of
the Stock Plan or such other shareholder-approved Company equity-based incentive
plan as designated by the Committee, provided that the settlement shall take
place in the calendar year following the end of the Performance Cycle.  In no
event will the Award be settled in RSUs later than two and one-half months after
the end of the calendar year to which such award relates.

 

--------------------------------------------------------------------------------


 

6.                                      Unless otherwise set forth in Rule 11
below, the RSUs will vest during employment as follows:  50% will become vested
upon the Settlement Date, and will in turn be settled in shares of common stock
of Aon Corporation; and 50% will become vested on the first anniversary of the
Settlement Date, subject to the participant’s continued employment with Aon
through such date.  In no event with the second tranche of RSUs be settled later
than two and one-half months after the first anniversary of the Settlement Date.

7.                                      The Company will have the right to
satisfy all federal, state and local withholding tax requirements with respect
to the award earned by reducing the number of earned shares by the number of
shares determined by dividing the amount of withholding required by the Fair
Market Value of a share of the Company’s common stock on the applicable vesting
date.

8.                                      The PSUs and RSUs are not transferable
and may not be sold, assigned, pledged, hypothecated or otherwise encumbered.

9.                                      The participant must accept the RSU
award agreement through his or her Company-related Fidelity account.

10.                                Until the Settlement Date, the participant
will not be treated as a stockholder as to any shares of the Company’s common
stock relating to the PSUs.  No cash payments will be provided for dividend
equivalents or other distributions in connection with the PSUs. Notwithstanding
the foregoing, on and after the Settlement Date, the Company will provide a cash
dividend equivalent to the participant, at the same time that actual dividends
are declared for stockholders, on any unvested RSUs.

11.                                If a participant’s employment with the
Company terminates before the last day of the Performance Cycle with respect to
the PSUs, or between the Settlement Date and the first anniversary thereof with
respect to any unvested RSUs, the following rules will apply to the vesting of
the PSUs or RSUs:

 

Reason for
Employment
Termination

 

Impact on Vesting of PSUs or RSUs

Retirement or termination by Company without Cause

 

PSUs will vest pro rata through the date of termination or Retirement, and the
vested PSUs will pay out in accordance with the rules above, exclusive of
rule 6, within 60 days following the participant’s employment termination date.
The Committee’s determination regarding the vested portion and payout will occur
after the close of the Performance Cycle. The number of units earned will be
pro-rated based on the proportion of achievement of the target cumulative
Segment PTI as of the last full calendar quarter preceding the participant’s
termination or Retirement date, multiplied by 75%.

 

Unvested RSUs will vest pro rata on the date of termination or Retirement at 25%
plus the number of days employed between the Settlement Date and the first
anniversary thereof, and will be paid out within 60 days following the
participant’s employment termination date. After application of the previous
sentence, any remaining unvested RSUs will be forfeited.

 

2

--------------------------------------------------------------------------------


 

Reason for
Employment
Termination

 

Impact on Vesting of PSUs or RSUs

Death or Total and Permanent Disability

 

PSUs will become immediately vested at the greater of the target award level or
the number of units that would have been earned based on the actual cumulative
Segment PTI during the period of the Performance Cycle in which the participant
was employed by the Company, and the vested PSUs will pay out in accordance with
the rules above, exclusive of rule 6, within 60 days following the participant’s
employment termination date.

 

Unvested RSUs will become immediately vested in the event of the participant’s
death or Total and Permanent Disability on or after the Settlement Date but
prior to the first anniversary thereof, and will be paid out within 60 days
following such event.

 

 

 

Voluntary Resignation

 

PSUs and unvested RSUs will be forfeited in their entirety.

 

 

 

Termination by Company for Cause

 

PSUs and unvested RSUs will be forfeited in their entirety.

 

 

 

Termination due to Change in Control

 

If a successor to the Company assumes and continues this Program substantially
in its current form after a Change in Control, the PSUs will be subject to the
following rules:

 

(1) if the participant’s employment is terminated by the Company without Cause
after the Change in Control but prior to the end of the first year of the
Performance Cycle, the participant will become immediately vested in the greater
of 50% of the target PSUs or the number of units that would be earned based on
the proportion of achievement of the target cumulative Segment PTI as of the
last full calendar quarter preceding the participant’s termination date, and the
vested PSUs will pay out in accordance with the rules above, exclusive of
rule 6, and within 60 days following the participant’s employment termination
date; or

 

(2) if the participant’s employment is terminated by the Company without Cause
after the Change in Control and after the end of the first year of the
Performance Cycle, the participant will become immediately vested in the greater
of the target PSUs or the number of units that would be earned bases on the
proportion of achievement of the target cumulative Segment PTI as of the last
full calendar quarter preceding the participant’s termination date, and the
vested PSUs will pay out in accordance with the rules above, exclusive of
rule 6, and within 60 days following the participant’s employment termination
date; or

 

(3) if the participant’s employment is terminated by the Company for Cause, by
the participant in a voluntary resignation, or by reason of the participant’s
death or Total and Permanent Disability, or if the participant’s employment is
continued through at least the end of the Performance Cycle, the rules of the
Program shall continue to apply to the PSUs and RSUs as if the Change in Control
had not occurred.

 

If the successor to the Company does not assume and continue this Program
substantially in its current form, the PSUs shall become immediately vested at
the

 

3

--------------------------------------------------------------------------------


 

Reason for
Employment
Termination

 

Impact on Vesting of PSUs or RSUs

 

 

greater of 50% of the target PSUs if less than one year of the performance
period is completed, or 100% thereafter, or the number of units that would have
been earned based on the proportion of achievement of the target cumulative
Segment PTI as of the last full calendar quarter preceding the effective date of
the Change in Control, and the vested PSUs will pay out in accordance with the
rules above, exclusive of rule 6, and within 60 days following the participant’s
employment termination date.

 

12.                                The time and form of settlement of the PSUs
and RSUs will be made as described herein, provided that with respect to any
payment upon the participant’s “separation from service” (as such term is
defined under Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”)), the payment at such time can be characterized as a “short-term
deferral” for purposes of Code Section 409A or as otherwise exempt from the
provisions of Code Section 409A, or if any portion of the payment cannot be so
characterized, and the participant is a “specified employee” under Code
Section 409A, such portion of the payment will be delayed until the earlier to
occur of the participant’s death or the date that is six months and one day
following the participant’s termination of employment (the “Delay Period”). 
Upon the expiration of the Delay Period, all payments delayed pursuant to this
section will be paid to the participant in accordance with the rules above.  For
purposes of the Program, the terms “retirement,” “termination of employment,”
“terminated,” “termination,” and variations thereof, as used in this Program,
are intended to mean a termination of employment that constitutes a “separation
from service” under Code Section 409A.

 

13.                                The time or schedule of any payout or
settlement of PSUs pursuant to the terms of the Program may not be accelerated
except as otherwise permitted under Code Section 409A and the guidance and
Treasury regulations issued thereunder.

 

Performance Measure for PSUs

 

The performance measure for the PSUs will be cumulative adjusted three-year
Segment PTI for the Performance Cycle, for which the Committee will established
a target.

 

Following the end of the Performance Cycle, the Committee will determine in its
sole discretion the payout, which determination shall be final and binding. 
PSUs will be subject to complete forfeiture if the Company’s performance for the
Performance Cycle does not meet or exceed a minimum cumulative adjusted
three-year Segment PTI.

 

Adjustments to Performance Measures or Results

 

The Committee will make appropriate adjustments to the target cumulative
three-year Segment PTI or the Company’s actual results on account of: change in
accounting policy; gain/loss on disposition of assets or business; charge for
goodwill impairment; extraordinary legal/regulatory settlements; extraordinary
market conditions; significant currency fluctuations; effects of natural or
man-made disasters (e.g. Word Trade Center); hyperinflation (e.g. >15%); change
in statutory tax rates/regulations; charges from Board-approved restructuring
programs; results of discontinued operations held for sale after sale closing;
other extraordinary, unusual or infrequently occurring items — as defined by
GAAP. The form and manner of any such adjustment shall be at the sole discretion
of the Committee.  By way of example, the following events will not require
adjustment:  change in accounting estimate; gained/lost pre-tax income from
sold/acquired businesses that represent less than 5% of total pre-tax income;
inflation;

 

4

--------------------------------------------------------------------------------


 

general tax developments; litigation costs; effects of repaying or issuing debt;
effects of share buyback/issue; effects of pension plan funding; changes in
benefit/incentive plans; or normal currency/interest rate fluctuations.

 

Administration

 

It is expressly understood that the Committee has the discretionary authority to
administer, construe, and make all determinations necessary or appropriate to
the administration of the Program, all of which will be binding upon the
participant.  The Committee may delegate its authority to one or more of its
members, or to one or more members of the Company’s senior management team, to
offer participation in this Program to eligible individuals; provided, however,
that the Committee shall not delegate its authority with respect to the
participation of any officer of the Company who is subject to Section 16 of the
Securities Exchange Act of 1934, as amended.  The Company shall, as necessary,
adopt conforming amendments to this Program as are necessary to comply with Code
Section 409A.

 

General Provisions

 

All obligations of the Company under this Program with respect to payout of
Awards, and the corresponding rights granted thereunder, shall be binding on any
successor to the Company, whether the existence of such successor is the result
of a direct or indirect purchase, merger, consolidation or other acquisition of
all or substantially all of the business and/or assets of the Company.

 

This Program constitutes a legal document which governs all matters involved
with its interpretation and administration and superseded any writing or
representation inconsistent with its terms.

 

All employees that participate in this Program will agree to keep their
compensation arrangement confidential.

 

Reservation and Retention of Company Rights

 

The selection of any employee for participation in this Program will not give
that participant any right to be retained in the employ of the Company.  No
employee will at any time have a right to be selected for participation in a
future performance-based incentive program despite having been selected for
participation in this Program or a previous program.

 

Stock Plan Controls

 

Except as specifically provided in this Program, in the event of any
inconsistency between this Program and the Stock Plan, the Stock Plan will
control, but only to the extent such Stock Plan provisions do not violate the
provisions of Code Section 409A.

 

Code Section 409A

 

The Company intends that this Program and the Awards granted hereunder be
interpreted and construed to comply with Code Section 409A to the extent
applicable thereto. Notwithstanding any provision of the Program to the
contrary, the Program shall be interpreted and construed consistent with this
intent, provided that the Company shall not be required to assume any increased
economic burden in connection therewith.  Although the Committee intends to
administer the Program so that it will comply with the requirements of Code
Section 409A, neither the Company nor the Committee represents or warrants that
the Program will comply with Code Section 409A or any other provision of
federal, state, local, or non-United States law.  Neither the Company, its
subsidiaries, nor their respective directors, officers, employees or advisers
shall be liable to any participant (or any other individual claiming a benefit
through any participant) for any tax, interest, or penalties any participant may
owe as a result of compensation

 

5

--------------------------------------------------------------------------------


 

paid under the Program, and the Company and its subsidiaries shall have no
obligation to indemnify or otherwise protect the participant from the obligation
to pay any taxes pursuant to Code Section 409A.

 

Definitions

 

Aon Benfield:  Aon Benfield, a global business unit of Aon Corporation.

 

Cause:  as determined in the sole discretion of the Committee, means the
participant:  (A) performing an act of dishonesty, fraud, theft, embezzlement or
misappropriation involving the participant’s employment with the Company, or
breach of the duty of loyalty to the Company; (B) performing an act of race,
sex, national origin, religion, disability, or age-based discrimination which,
after investigation, counsel to the Company reasonably concludes will result in
liability being imposed on the Company and/or the participant; (C) material
violation of Company policies and procedures including, but not limited to, the
Aon Code of Business Conduct and the Aon Code of Ethics; or (D) performing an
act resulting in a criminal felony charge (or equivalent offense in a non-US
jurisdiction) brought against the participant or a criminal conviction of the
participant (other than a conviction of a minor traffic violation).  If there is
a dispute between the Company and the employee regarding the occurrence of a
termination for “cause,” it will be subject to review and determination by an
independent adjudicator.

 

Change in Control:  means the first to occur of the following:  (1) the
acquisition by any individual, entity or group (a “Person”), including any
“person” within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), of beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of 30% or
more of either (i) the then outstanding shares of common stock of the Company
(the “Outstanding Common Stock”) or (ii) the combined voting power of the then
outstanding securities of the Company entitled to vote generally in the election
of directors (the “Outstanding Voting Securities”); excluding, however, the
following: (A) any acquisition directly from the Company (excluding any
acquisition resulting from the exercise of an exercise, conversion or exchange
privilege unless the security being so exercised, converted or exchanged was
acquired directly from the Company), (B) any acquisition by the Company, (C) any
acquisition by an employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company, or
(D) any acquisition by any corporation pursuant to a transaction which complies
with clauses (i), (ii) and (iii) of subsection (3) of this Section 1(c);
provided further, that for purposes of clause (B), if any Person (other than the
Company or any employee benefit plan (or related trust) sponsored or maintained
by the Company or any corporation controlled by the Company) shall become the
beneficial owner of 30% or more of the Outstanding Common Stock or 30% or more
of the Outstanding Voting Securities by reason of an acquisition by the Company,
and such Person shall, after such acquisition by the Company, become the
beneficial owner of any additional shares of the Outstanding Common Stock or any
additional Outstanding Voting Securities and such beneficial ownership is
publicly announced, such additional beneficial ownership shall constitute a
Change in Control;

 

(2)           individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of
such Board; provided that any individual who becomes a director of the Company
subsequent to the date hereof whose election, or nomination for election by the
Company’s stockholders, was approved by the vote of at least a majority of the
directors then comprising the Incumbent Board shall be deemed a member of the
Incumbent Board; and provided further, that any individual who was initially
elected as a director of the Company as a result of an actual or threatened
solicitation by a Person other than the Board for the purpose of opposing a
solicitation by any other Person with respect to the election or

 

6

--------------------------------------------------------------------------------


 

removal of directors, or any other actual or threatened solicitation of proxies
or consents by or on behalf of any Person other than the Board shall not be
deemed a member of the Incumbent Board;

 

(3)           the consummation of a reorganization, merger or consolidation or
sale or other disposition of all or substantially all of the assets of the
Company (a “Corporate Transaction”); excluding, however, a Corporate Transaction
pursuant to which (i) all or substantially all of the individuals or entities
who are the beneficial owners, respectively, of the Outstanding Common Stock and
the Outstanding Voting Securities immediately prior to such Corporate
Transaction will beneficially own, directly or indirectly, more than 60% of,
respectively, the outstanding shares of common stock, and the combined voting
power of the outstanding securities entitled to vote generally in the election
of directors, as the case may be, of the corporation resulting from such
Corporate Transaction (including, without limitation, a corporation which as a
result of such transaction owns the Company or all or substantially all of the
Company’s assets either directly or indirectly) in substantially the same
proportions relative to each other as their ownership, immediately prior to such
Corporate Transaction, of the Outstanding Common Stock and the Outstanding
Voting Securities, as the case may be, (ii) no Person (other than:  the Company;
any employee benefit plan (or related trust) sponsored or maintained by the
Company or any corporation controlled by the Company; the corporation resulting
from such Corporate Transaction; and any Person which beneficially owned,
immediately prior to such Corporate Transaction, directly or indirectly, 30% or
more of the Outstanding Common Stock or the Outstanding Voting Securities, as
the case may be) will beneficially own, directly or indirectly, 30% or more of,
respectively, the outstanding shares of common stock of the corporation
resulting from such Corporate Transaction or the combined voting power of the
outstanding securities of such corporation entitled to vote generally in the
election of directors and (iii) individuals who were members of the Incumbent
Board will constitute at least a majority of the members of the board of
directors of the corporation resulting from such Corporate Transaction; or

 

(4)           the consummation of a plan of complete liquidation or dissolution
of the Company.

 

Code Section 409A: Section 409A of the U.S. Internal Revenue Code of 1986, as
amended.

 

Committee:  the Organization and Compensation Committee of the Company’s board
of directors.

 

Company or Aon:  Aon Corporation, a Delaware corporation, and its subsidiaries.

 

Fair Market Value: as of any date, the per share value of the Company’s common
stock as determined by using the closing price of such stock as reported by the
New York Stock Exchange on such date (or, if the New York Stock Exchange was not
open for trading or the stock was not traded on that day, the next preceding day
that the New York Stock Exchange was open for trading and the common stock of
the Company was traded).

 

Grant Date:  the date the award of PSUs to a participant under this Program is
approved in writing by the Committee.

 

Program:  the Aon Benfield Performance Program, effective as of January 1, 2009.

 

Retire or Retirement: a voluntary termination of employment at or after the
participant’s 55th birthday.

 

Segment PTI:  the annual pretax income from ongoing operations for the Aon
Benfield Segment of Aon, inclusive of restructuring savings.  The Committee has
the sole discretion to approve an adjustment to Segment PTI, in accordance with
the adjustment criteria set forth herein.

 

7

--------------------------------------------------------------------------------


 

Settlement Date:  the date that the Committee determines whether the performance
criteria applicable to the PSUs were achieved or exceeded and determines the
payout to participants in the form of RSUs.  The Settlement Date shall occur as
soon as practicable following the close of the Performance Cycle.

 

Stock Plan:  the 2001 Aon Stock Incentive Plan, as amended and re-approved by
the Company’s stockholders at the 2006 annual meeting of stockholders.

 

Total and Permanent Disability:  for (a) US employees, entitlement to long-term
disability benefits under the Company’s program, as amended from time to time
and (b) non-US employees, as established by applicable Company policy or as
required by local law or regulations.

 

If a term is used but not defined, it has the meaning given such term in the
Stock Plan.

 

8

--------------------------------------------------------------------------------